DETAILED ACTION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klein et al. (US 2018/0329718) describes audio sensors that can be utilized to detect spoken commands by a user of the client device and an approximate direction and/or distance of the audio source (e.g., the user) relative to the client device.
Sawato (US 2016/0021047) describes calculating relative position information of the sender relative to an own device based on positional information of the sender; and displaying, on the display unit, information including user information related to the sender and message information desired by the sender to be transmitted to a correspondence party which are sent and received via the wireless communication unit, and relative position information of the sender relative to the own device, wherein the step of displaying includes a first display mode control step of displaying the user information and the message information in a majority region including a central portion of the display unit, and displaying the relative position information of the sender relative to the own device, without displaying a position on a map, wherein the relative position information of the sender relative to the own device is displayed based on an ahead/behind position from a current position of the sender in relation to a moving direction of the own device, and wherein the relative position information of the sender relative to the own device is displayed based on a relative distance between an own device position and a current position of the sender.
Harada et al. (US 2012/0088520) describes to output the computation result of the direction and the distance from the current position of the receiver to the current position of the sender.
Mansour (US 2016/0366269) describes displaying the contents including the user’s location, the receiver’s location, and a distance between the user and the receiver.


Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, based on the arguments presented on page 9-10 of the Applicant’s remarks filed on 1/27/2021, it is concluded that none of the cited prior art references teach, either individually or in combination, to control projection of an object notifying a user of the message based on attributes of the message including a direction from a user to a message transmission source apparatus and a separation distance between the user and the message transmission source apparatus from which the message is acquired by the user, wherein the projection of an object comprises an icon different from text of the message being controlled based on the attributes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612